In a judgment creditor’s action, order granting motion to open default in answering and vacating the judgment entered thereon and granting leave to answer reversed, with $10 costs and disbursements, and motion denied, with $10 costs, without prejudice to a new application for the same relief on papers showing an excuse for the default in answering and a meritorious defense. While sufficient excuse was disclosed for failure to appear on the motion for judgment, the affidavit of the attorney does not reveal against whom or when or for what the judgment alleged to be res judicata was obtained. He does not allege knowledge on his part of the facts which would be a defense to the action and which would warrant opening the default in answering. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.